AO 24513 (Rev. WAED l |/l6} .ludgment in a Criminal Casc
Sheet l Revised by WAED - 02/17 F|LED |N THE

il Q rnl:TNL(‘T r‘rn mr
EASTERN D|STR|CT OF ll'\ff\SH|NGTON

UNITED STATES DISTRICT COURT DEC l 9 2013

Eastern District of Washlngton SEAN Fr MEAVOY' Cl_ERK

 

 

 

 

mWEngFUW
UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
v.
FEDERICO RAMOS-PEREZ Case Number: 2:17-CR-00l0|-WFN-5
USM Ntnnber: 20522-085
Douglas D. phelps
Defendant'§ Attorney
l:l
E
THE DEFENDANT:
® pleaded guilty to count(s) Count 15 of the Superseding Indictrnent
m pleaded nolo contendere to count(s)
which was accepted by the conrt.
1:] was found guilty on connt(s) after a
plea ofnot guilty
The defendant is adjudicated guilty of these offenses:
’I`itle & Section f Nature of Oft`ense Ol'fcnse Ended Count
21 USC 841(:1)(|), (b)(l )(A)(viii) Distribution of 50 Grams or Morc ol' Methamphetaminc ]0f23/2015 155
The defendant is sentenced as provided in pages 2 through _ of thisjudgment. The sentence is imposed pursuant to the

Sentencing Reform Act of 1984.

[:] The defendant has been found not guilty on count(s)

 

IE Count(s) l of the Superseding lndictment IZ is l:l are dismissed on the motion of the United States

 

lt is ordered that the defendant must notify the Uniled States attorney for this district within 30 days of any change ot`name, residence, or
mailin address until all fines, restitution, costs, and special assessments imposed by thisjudgment are fully paid. If ordered to pay restitution,
the de endant must notify the court and United States attorney of material changes in economic circumstances

12/18/2[}18

D_z_nc ol`lmposilion_,ol`.|ud@t;nt

//', 2214/vw

5tg11ature of.ludge

 

The lr[onorah|e Wm. Fremrninzgl Nielsen Senior Judge, U.S. District Court
Nalne and T'nlc ol`.lndge

j‘?/r/ f;jr"// §§

 

Datc

AO 2455 (Rcv_ WAED ll!lé) Judgment in a Criminu| Casc judgment __ p.\,,c 2 Ol~‘;»‘
b ‘ b
Shce12 - imprisonment

DEFENDANT: FEDER!CO RAMOS-PEREZ
Casc Number: 2: l 7~CR-()()l[) l-WFN-S

IMPRISONMENT

The defendant is hereby committed to the custody ofthe United States Bureau ofPrisons to be imprisoned for a total
term of: 30 Months as to Count 15 of the Superseding Indictment

With credit for any time served.

E] The court makes the following recommendations to the Bureau of Prisons:

That Defendant be designated to the Sheridan, Oregon facility.

l:l The defendant is remanded to the custody of the United States Marshal.

§ The defendant shall surrender to the United States Marshal for this district:

® at ]2:00 E| a.m. |Xl p.m. on 0]/03/20|9

 

l:l as notified by the United States Marshal.
\:I The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

i:i before 2 p.m. on
l:l as notified by the United States Marshal.
I:_l as notified by the Probation or Pren'ial Services Office.

 

RETURN

l have executed this judgment as follows:

Defendant delivered on __ __ __ __ _ ____10

 

at _ , with a certified copy ofthisjudgment.

 

UN]T]`:D S'[`A'E`ES MARS|'])\L

B y

 

DE]’U']`Y UNITED STA'|`ES MARSH.»\L

AO 245[3 (Rev. WAED ll/|e] Judgment in a Criminal Case

Judgmcnt -- Page 3 of '7
Shcet 3 a Supcrviscd Rclcasc

DEFENDANT: FEDERICO RAMOS-PEREZ
Case Number: 2:17-CR-OOlUl-WFN-5

SUPERVISED RELEASE

Upon release from imprisonment, you shall be on supervised release for a term of : 3 Years

i\J

6.

MANDATORY CONDITIONS

You must not commit another federal, state or local crime.

You must not unlawfully possess a controlled substance, including marijuana, which remains illegal under federal law.

You must refrain from any unlawful use ofa controlled substance You must submit to one drug test within |5 days of
release from imprisonment and at least two periodic drug tests therealter, as determined by the court.
l:] The above drug testing condition is suspended, based on the courts determination that you
pose a low risk of future substance abuse. (check ifnpp!r'cab!e)
ig You must cooperate in the collection of DNA as directed by the probation oft`tcer. (clreck ifappficab!e)
l:l

You must comply with the requirements ofthe Sex Offcnder Registration and Notiflcation Act (34 U.S.C. § 2090], et
seq.) as directed by the probation oft'lcer, the Bureau of Prisons, or any state sex offender registration agency in which
you reside, work, are a student, or were convicted of a qualifying offense. (c/reck ij"apph'cable)

l:l You must participate in an approved program for domestic violencel {check ifapph`cabl`e)

1You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the
attached page

AO 24513 (Rcv_ WAED l li'it')) Jtidgment iii ii Crimina| Case

Judgmeni -- Pagc 4 of 7
Siti:ct 3.»\ h Supervised Release

DEFEN DANT: FEDERICO RAMOS-PEREZ
Case Number: 2:17-CR-00|0|-WFN-5

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised i'elease, you must comply with the following standard conditions of supervision These conditions are
imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed
by probation officers to keep iiiformed, report to the court about, and bring about improvements in your conduct and conditioii.

l.

l'~.)

L»J

You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of
your release from iinprisonment, unless the probation officer instructs you to report to a different probation office or within a
different time frame.

After initially reporting to the probation of`iice, you will receive instructions from the court or the probation officer about

how and when you must report to the probation officer1 and you must report to the probation officer as instructed.

You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission
from the court or the probation officer.

You must be truthful when responding to the questions asked by your probation officer.

You must live at a place approved by the probation officer. lf you plan to change where you live or anything about your living
arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change lf
notifying the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation
officer within 72 hours of becoming aware of a change or expected change.

You must allow the probation officer to visit you at any time at your horne or elsewhere, and you must permit the probation
officer to take any items prohibited by the conditions of your supervision that he or she observes in plain view.

You must work full time (at least 30 hours per week) at a lawful type of enip|oyment, unless the probation officer excuses you
from doing so. lf you do not have full-time employment you must try to find full-time employment, unless the probation
officer excuses you ti'om doing so. lf you plan to change where you work or anything about your work (such as your position
or yourjob responsibilities), you must notify the probation officer at least 10 days before the change lf notifying the probation
officer at least 10 days in advance is not possible due to unanticipated circuinstaiices, you must notify the probation officer
within 72 hours of becoming aware of a change or expected change.

You must not communicate or interact with someone you know is engaged in criminal activity. lfyou know someone has
been convicted of a felony, you must not knowingly communicate or interact with that person without first getting the
permission of the probation officer.

If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

You must not own1 possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything
that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as
nunchakus or tasers}.

You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant
without first getting the permission of the court.

lftiiisjudgment imposes restitution, a fine, or special assessinent, it is a condition of supervised release that you pay in
accordance with the Schedule of Payments sheet of this judgment You shall notify the probation officer of any material change
in your economic circumstances that might affect your ability to pay any unpaid amount of restitution, fine, or special
assessments

You must follow the instructions ofthe probation officer related to the conditions of supervision

U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of`this
judgment containing these conditions For further information regarding these conditions, see Overui'ew ofProbnri'on and Snpervi'sed
Refeu.re Coiidiri`ons, available att www.uscourts.gov.

Defendant's Signature Date

 

 

AO 245]3 (Rcv. WAED l 1/16) .ludgmcnt in a Criinina| Case .ludgmciit -- Page 5 of '."
Slicet 3D ~ Supcr\'ised Rclcasc

DEFENDANT: FEDERECO RAMOS-PEREZ
Case Number: 2: |'i'-CR-(]U |01-WFN-5

SPECIAL CONDITIONS OF SUPERVISION

l. You must immediately report to U.S. Immigralion and Customs Eiiibrcement and follow all their instructions and reporting
requirements until any deportation proceedings are completed

2. lf deported, you are prohibited from returning to the United States without advance legal permission from the United States
Attorney Gcneral or his designee Shou|d you reenter the Uiiited States, you are required to report to the probation office within '72
hours of reentry.

3. You must submit your person, residence, ofi'ice, or vehicle and belongings to a search, conducted by a probation officer, at a
sensible time and manner, based upon reasonable suspicion of contraband or evidence of violation of a condition of supervisionl
Failure to submit to search may be grounds for revocation You must warn persons with whom you share a residence that thc premises
may be subject to search.

4. You must undergo a substance abuse evaluation and, if`indicated by a licensed/certified treatment provider, enter into and
successfully complete an approved substance abuse treatment program, which could include inpatient treatment and aftercare upon
further order of the coui't. You must contribute to the cost ol`treatment according to your ability to pay. You must allow full reciprocal
disclosure between the supervising officer and treatment provider.

5. You must not enter into or remain in any establishment where alcohol is the primary item of sa|e. You must abstain from alcohol
and must submit to urinalysis and Breathalyzer testing as directed by the supervising officer, but no more than 6 tests per month, in
order to confirm continued abstiiieiice from this substance

6. You must abstain from the use of`illegal controlled substances, and must submit to urinalysis and sweat patch testing, as directed by
the supervising of`ficei', but no more than 6 tests per month, in order to confirm continued abstinence from these substances

AO 2453 (Rev. WAED | 1!16] .ludgmcnt in a Criiiiinal Case
Slieet 5 - Crii‘ninal Monetary Penalties

.ludgment -- l’age 6 of 7

DEFENDANT'. FEDER[CO RAMOS-PEREZ
Case Number: 2; 17-CR-00101-WFN-5

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Asscssment JVTA Assessmcnt* F‘ine Restitution
TOTALS 3100.00 $.00 $.00 $.00
\“_`| The determination of restitution is deferred until . An Amenc!ed .lirdgmciit in n Cri'mi'iiu/ Case (AOZ~'¢J'C) will be

entered after such determination
m The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

lf the defendant makes a partial paymciit, each payee shall receive an approximately proportioned paymcnt_ unless specified otherwise in
the priority order or percentage payment column bclow. |rlowcvci', pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
before the United States is paid.

 

Name of Payee Total Loss** Restitutioii Ordered l’rioritv or Perceiitaae
I:I Restitution amount ordered pursuant to plea agreement $

The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full
before the fifteenth day after the date ofthejudgment, pursuant to 18 U.S.C. § 3612(f`). All ofthe payment options on Sheet 6
may be subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

l:|

l:.l The court determined that the defendant does not have the ability to pay interest and it is ordered lhat:

` ' n isi ive - . .
m the interest requireme t Vtt d |:] fine l:l restitution
for the
l:l the interest requirement for the l:l fine l___l restitution is modified as follows:

* lustice for Victims of'l`rafficking Act of.'l(]l$, |’ub. L. No. 114-22
** Findings for the total amount of losses are required under Cliaptcrs |()9/\. l l(l._ l |()A_ and 1 13/\ of 'l`il|c 18 for offenses committed on or after
Scptcniber 13, 1994, but before Apri123. 1996.

AO 24513 (Rcv. WAED 11/16) Judgment in a Crimina| Case
Shcct 6 w Schcdule ol` Paymcms

Judgmcnt -- Page 7 0f7

DEFEN DANT: FEDERICO RAMOS-PEREZ
Case Number: 2117-CR-00101-WFN-5

SCHEDULE OF PAYMENTS

l-laving assessed the defendant's ability to pay, payment ofthe total criminal monetary penalties is due as follows:

A I:l Lump sum payments ofS me due immediately, balance due
m not later than ,or
|:| in accordance with i:| C, l:} D, |:] E_. or |:| F below; or
B g Payment to begin immediately (may be combined with |:] C, g D, or g F below); or
C |:] Payment in equal (e.g., week!y, molthinl quar!e)'!y) installments of $ over a period of
(e.g., months or yenr.s'), to commence (e.g., 30 01'60 doys) after the date of thisjudgmcnt; or
D [j Payment in equal (e.g., weel'dy, )rtr)m‘hl`y. qtrrn'te."fy)` installments of $ over a period of
(e_g., months or yenr.sj), to commence (e.g., 30 or 60 days) after release from imprisonment to a
term of supervision; or
E |:] Payment during the term of Supervised release will commence within (e.g., 30 or 60 days) after release from

imprisonment. The court will set the payment plan based on an assessment ofthe defendant's ability to pay at that time; or
F tl< Specia| instructions regarding the payment of` criminal monetary penalties:

Defendant shall participate in the BOP Inmate Financial Responsibility Program. During the time of incarceration, monetary
penalties are payable on a quarterly basis of not less titan $25.00 per quarter

While on supervised release1 monetary penalties are payable on a monthly basis ofnot less than $25.00 per month or 10% of the
defendants net household income, whichever is larger, commencing 30 days alter the defendant is released from imprisonmentl

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is
due during imprisonmentl A|| criminal monetary penalties, except those payments made through the Federal Bureau of Prisons'
inmate Financial Responsibility Program, are made to the following address until monetary penalties are paid in ful|: Clerk, U.S.
District Court, Attention: Finanee, P.O. Box 1493, Spol<ane, WA 99210-1493.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed

l.:l Joint and Several

Defendant and Co-Defcndant Names and Case Numbers (including defendant mimber), Total Amount, Joint and Several Amount,
and corresponding payee, if appropriatel

l:] The defendant shall pay the cost of prosecution
l:l The defendant shall pay the following court cost(s):
l:l The defendant shall forfeit the defendant‘s interest in the following property to the United States:

Payments shall be applied in the following order: (l) assessment (2) restitution principal, (3) restitution interest1 (4) line principal, {5) title interesl,
(6) continually restitution1 {7) JVTA Assessment, (8) penalties, and (9) costs. including cost ol`prosceution and court costs.

